UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 15, 2007 (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-02217 (Commission File Number) 58-0628465 (IRS Employer Identification No.) One Coca-Cola Plaza Atlanta, Georgia (Address of principal executive Offices) 30313 (Zip Code) Registrant's telephone number, including area code: (404)676-2121 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 15, 2007, The Coca-Cola Company (the “Company”) issued a press release cautioning shareholders about a mini-tender offer by K&N Value Select Corp. to purchase up to 100 million shares of the Company’s common stock.A copy of the press release is attached as Exhibit 99.1 Item 9.01(d)Financial Statements and Exhibits Exhibit99.1Press Release of The Coca-Cola Company, issued November 15, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 15, 2007 THE COCA-COLA COMPANY (REGISTRANT) By:/s/ David M. Taggart David M. Taggart Vice President and Treasurer 3 Exhibit Index Exhibit Description 99.1 Press Release of The Coca-Cola Company, dated November 15, 2007.
